Citation Nr: 1133565	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder previously claimed as an undiagnosed disability due to herbicide exposure.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to February 1973, from January 1995 to April 1995, from November 2001 to February 2002, and from October 2003 to February 2005. His awards and decorations include the Combat Infantryman Badge, the Combat Action Badge, and the Army Commendation with V device.

This matter was last before the Board of Veterans' Appeals (Board) in July 2010, on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied the Veteran's claim.  The Board remanded the case for additional development.

The July 2007 rating decision included a denial of entitlement to service connection for bilateral hearing loss. The Veteran timely appealed that denial, but, during the pendency of his appeal, the RO granted service connection for bilateral hearing loss in a June 2011 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). As the Veteran has not submitted any statements reflecting disagreement with the grant of service connection for hearing loss, that issue is not before the Board and as such is not reflected on the title page.  



FINDINGS OF FACT

1. The Veteran is competent to report his visible symptoms, but his reports are not credible.

2. The preponderance of the competent and credible evidence is against a finding that the Veteran has a skin disability related to military service, to include as due to exposure to Agent Orange.




CONCLUSION OF LAW

The Veteran does not have a skin disability as the result of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status as a veteran has been established. He was provided with VCAA notice, in accordance with Dingess, in a February 2007 pre-rating letter. This letter informed him of the evidence required to substantiate a claim for service connection. This letter also informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies. A May 2010 letter provided additional notice as to how VA determines disability ratings and establishes effective dates. VA has met its notification duty.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Available service treatment and personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file. VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. 38 C.F.R. § 3.159(c)(1). The Veteran was provided a VA examination in September 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination report reflects a review of the claims file, examination of the Veteran, and description and evaluation of his claimed disability. VA has met the duty to assist the Veteran in the development of his claim.

The Board remanded the instant claim in January 2010 for VA to attempt to obtain additional service records and to provide the Veteran with a VA examination. Additional records have been associated with the claims file; an examination was conducted in September 2010; and the issue was readjudicated in a June 2010 supplemental statement of the case. Thus, the Board concludes that there has been substantial compliance with the terms of the previous remand. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent evidence, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010). However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence. See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). Here, although the Veteran was in combat, he does not allege that the claimed skin disorder(s) is the result of combat.  So the relaxed evidentiary standard of proof is not for application.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. §§ 3.303(d), 3.307, 3.309.

If certain chronic diseases, such as scleroderma, become manifest to a degree of 10 percent within one year of separation from active service, then they are presumed to have been incurred during active service even. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area. For purposes of presumptive service connection, the diseases listed at 38 C.F.R. § 3.309(e), shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which a veteran was exposed to an herbicide agent during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

Here, the Veteran's service personnel records confirm that he served in Vietnam from February 1972 to August 1972. Thus, he is presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Veterans exposed to an herbicide agent during active military, naval, or air service, shall be granted service-connection for certain disabilities even though there is no record of such disease during service. These disabilities include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, and acute and subacute peripheral neuropathy. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which arose out of the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may be presumed for residuals of Agent Orange exposure by showing qualifying service and a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e). Alternatively, a nexus between the currently diagnosed disability and service may otherwise be established. See Brock, 10 Vet. App. at 162.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran's active duty and reserve service treatment records show no complaints of, or treatment for, a skin disorder. His December 1970 enlistment examination reflects normal skin and a self report of medical history completed at that time shows that he reported no skin diseases. A January 1973 separation examination report also reflects normal skin. The following periodic examinations also reflect normal skin: September 1977; September 1981; September 1985; September 1989; July 1993; September 1995; July 2000; and April 2003. The Veteran did not report any skin disorders on the following self reports of medical history: September 1977; September 1989; July 1993; September 1995; and July 2000. On July 2000 and April 2003 immunization checklists, he indicated that he did not have any current skin lesions. On an October 2003 immunization note, he reported that he did not have any skin problems. In April 2005 he reported that he did not have any health concerns. 

Private treatment records show that the Veteran complained of a facial skin rash in December 1997. He was diagnosed with rosacea and seborrhea. He returned to the private dermatologist in September 1999 for treatment of a seborrheic keratosis on his right ear and a polyp on his buttock; he indicated both had been present for approximately two (2) years. The keratosis was treated with liquid nitrogen, but no treatment was provided for the polyp. The Veteran was encouraged to use sun protection for his skin. In July 2000, the Veteran sought treatment for dark facial lesions that he reported had been present for approximately two (2) to three (3) months. The dermatologist stated that the Veteran was experiencing, "probably," post inflammatory hyperpigmentation secondary to folliculitis. In October 2000, he sought treatment for a raised lesion on his neck and was diagnosed with an epidermoid inclusion cyst. The cyst was surgically removed and biopsy revealed a cell pattern consistent with an inflammatory reaction to a ruptured suppurative folliculitis or a ruptured inflamed infundibular cyst.

In March 2007, the Veteran was afforded a VA Agent Orange examination. The resulting report shows that he informed the examiner that had experienced "stable" skin growths on his neck for the past 10 years and had a benign skin growth removed from the right side of his neck five (5) years earlier. The examiner diagnosed him with benign skin neoplasms and opined that he did not have any current conditions that were likely related to exposure to Agent Orange.

An October 2009 VA treatment note reflects that the Veteran had a skin tag on his right buttock and a lesion on his back. He was afforded a VA examination in September 2010. The examination report shows that the Veteran complained of lesions of the face, right ear, arms, and legs. He informed the examiner that he had experienced such lesions since the 1980s and was concerned that they were manifestations of chloracne. The examiner examined the Veteran and observed areas of darker pigmentation, a mole, pigmented lesions, and hypopigmented lesions. The examiner stated that none of these areas were chloracne, but were lesions typical of the aging process and of sun exposure. Based on that diagnosis, the examiner opined that none of the skin diagnoses were related to the Veteran's service, to include any exposure to Agent Orange. Although the examiner rendered that opinion prior to reviewing the Veteran's claims file, an October 2010 note indicates that the examiner subsequently reviewed the claims file and such review did not change his opinion.

The Board finds that the claim must be denied. With regard to the possibility of service connection on a direct or presumptive basis (i.e., that does not show a diagnosis of scleroderma or involve exposure to Agent Orange) under 38 C.F.R. §§ 3.303(a), 3.307 and 3.309, the Veteran's service treatment reports do not show any complaints or treatment of skin disorders. He repeatedly denied experiencing any skin problems or skin diseases. Private records show that he was treated for rosacea, seborrhea, skin tag, and a cyst in between periods of his active duty. These records reflect that, at the time of treatment, the Veteran reported a history of these skin conditions that post-dated (1997) his most recent term of active duty (ending in April 1995). The treatment notes also show that the diagnosed skin conditions were treated and resolved. A chronic condition is not shown during service nor has he been diagnosed with scleroderma. See 38 C.F.R. §§ 3.303(a) and 3.309(a). As the 2010 examination report reflects no current rosacea or seborrhea or cyst, and the record shows the presence of the same right buttock skin tag/polyp observed in 2000, there is no basis for a determination that the Veteran's subsequent periods of active duty aggravated any skin condition.

Further, the 2010 VA examiner opined that the Veteran's skin conditions were manifestations of the normal aging process and sun exposure. The examiner's opinion is accompanied by a sufficiently detailed opinion with rationale and the report reflects examination of, and interview with, the Veteran as well as subsequent review of the claims folders. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

With regard to the Veteran's contention that he experiences an undiagnosed skin disability due to exposure to Agent Orange, the Board acknowledges his qualifying service in Vietnam. However, the law allowing for presumptive service connection does not extend to any of his diagnosed skin conditions. See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Although the Veteran is not precluded from establishing service connection with proof of direct causation (Combee, 34 F.3d at 1042), there is no medical evidence of record that indicates a possible etiological relationship between herbicide exposure and his skin disorders.

Although the Veteran has contended that his skin disorders are the result of his exposure to herbicides, the Board observes that a layperson is generally not capable of opining on matters requiring medical knowledge. Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno, 6 Vet. App. at 469. However, as discussed above, the Veteran's service and private treatment records contradict his more recent statements to the 2010 examiner, as to when he began to experience skin symptoms.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr, 21 Vet. App. at 308. In adjudicating a claim, the Board must assess the competence and credibility of the Veteran. See Buchanan, 451 F.3d at 1336; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board also has a duty to assess the weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issue on appeal is based on the Veteran's contention that a skin disability was caused by in-service exposure to herbicides approximately 39 years ago. The Veteran informed the 2010 VA examiner that he began having skin symptoms in the 1980s, but that statement is contradicted by his service treatment records and by his statements to a private dermatologist. His contentions are competent evidence, but competency is distinguished from weight and credibility, which are factual determinations as to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). VA cannot ignore a veteran's testimony, but personal interest can affect the credibility of the evidence. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but, here, contemporaneous evidence contradicts the lay evidence. See Buchanan, 451 F.3d at 1337.

In summary, there is no competent or probative medical evidence supporting the Veteran's claim. To the contrary, the most probative medical opinion of record is against the claim. The record does not show that the Veteran has any skin disorder related to military service. Therefore, the Board finds that the preponderance of the evidence is against the claim, and thus the claim must be denied. The Board has considered the doctrine of reasonable doubt, but, as the preponderance of the evidence is against the claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a skin disorder is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


